USDC IN/ND case 4:19-cv-00079-PPS-JEM document 18 filed 11/15/19 page 1 of 1


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION at LAFAYETTE

JANN PENN,                                       )
                                                 )
                      Plaintiff,                 )
                                                 )
         vs.                                     )      4:19CV79-PPS/JEM
                                                 )
SHREEJI ENTERPRISE, INC. and                     )
MINESH PATEL,                                    )
                                                 )
                      Defendants.                )

                                         ORDER

         The parties’ joint Stipulation of Dismissal With Prejudice [DE 16] is SO ORDERED.

         The pending motion to dismiss [DE 13] is DENIED WITHOUT PREJUDICE.

         This action is DISMISSED WITH PREJUDICE, each party bearing its own fees and

costs.

         The case is thereby CLOSED.

         SO ORDERED.

         ENTERED: November 15, 2019.



                                            /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT
